Exhibit 10.15

 

THE MARCUS CORPORATION
2004 EQUITY AND INCENTIVE AWARDS PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
grant date specified on the attached cover page (the “Grant Date”) by and
between THE MARCUS CORPORATION, a Wisconsin corporation (the “Company”), and the
Participant named on the attached cover page (the “Participant”).

 

WITNESSETH:

 

WHEREAS, the terms of The Marcus Corporation 2004 Equity and Incentive Awards
Plan (the “Plan”), to the extent not stated herein, are specifically
incorporated by reference in this Agreement and defined terms used herein which
are not otherwise defined shall have the meaning set forth in the Plan;

 

WHEREAS, the Plan provides for the grant of various equity-based incentive
awards, including grants of restricted shares of the Company’s Common Stock, $1
par value (“Common Stock”), to be granted to certain key employees of the
Company or a subsidiary thereof;

 

WHEREAS, the Participant is now employed by the Company or a subsidiary thereof
in a key capacity and has exhibited judgment, initiative and efforts which have
contributed materially to the successful performance of the Company; and

 

WHEREAS, the Company desires to grant the Participant the Restricted Stock (as
defined below) in recognition of Participant’s past and expected future efforts
as an employee of the Company or a subsidiary thereof and to provide the
Participant with the opportunity to increase his stock ownership in the Company.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

 

1.          Grant of Restricted Stock. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants the Participant the
number of shares of Common Stock set forth on the attached cover page (the
“Restricted Stock”).

 

 

 

 

2.          Restrictions. The Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated. Notwithstanding the
foregoing, except as otherwise provided in Section 3

, such restrictions shall lapse and the Restricted Stock shall vest with respect
to the following amounts of Restricted Stock in accordance with the following
schedule provided that the Participant is then still employed by the Company or
a subsidiary on the relevant date below:

 

   Cumulative Percentage of Restricted  Elapsed Period of Time after the Grant
Date  Stock no Longer Subject to Restrictions  Prior to the third anniversary of
the Grant Date   0% From and after the third anniversary of the Grant Date   50%
From and after the fifth anniversary of the Grant Date or the date referred to
in paragraph 3(a)   100%

 

The period during which any of the Restricted Stock is subject to the
restrictions in this Section 2 shall hereinafter be referred to as the
“Restriction Period” with respect to the portion of the shares of Restricted
Stock still subject to restriction. The Committee, as the administrator of the
Plan, may, at any time or from time to time, accelerate all or any part of the
Restriction Period with respect to all or any portion of the Restricted Stock.

 

3.          Termination of Employment; Change in Control.

 

(a)         If the Participant dies while he is in the employ of the Company or
any subsidiary, or if his employment is terminated by reason of his retirement
in accordance with the then effective retirement plan or policy of the Company
or any subsidiary, or his permanent disability, the Restriction Period shall
automatically terminate and all of the shares of the Restricted Stock shall be
free of all restrictions imposed by Section 2.

 

(b)         If the Participant’s employment is terminated by the Company or any
subsidiary for any reason or if the Participant terminates his employment with
the Company or any subsidiary for any reason (other than, in each case, one of
the reasons set forth in Section 3(a)), then any shares of Restricted Stock
which then remain subject to the restrictions of Section 2 at the date of such
termination shall automatically be forfeited and returned to the Company.

 

4.          Deposit of Restricted Shares. One or more certificates evidencing
the shares of Restricted Stock shall be issued by the Company in the
Participant’s name. The Company shall cause the issued certificate(s) to be
delivered to the Secretary of the Company (or his designee) as a depository for
safekeeping until a forfeiture occurs or the restrictions imposed by Section 2
hereof terminate. Promptly after the restrictions imposed by Section 2 hereof
terminate with respect to some or all of the shares of Restricted Stock, the
Company shall deliver stock certificates representing such shares to
Participant. Upon request of the Company, Participant shall deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Stock then
subject to the restrictions of Section 2. 

 

-2-

 

 

5.          Securities Law Restrictions; Market Stand-Off. In addition to the
restrictions set forth above, the shares of Restricted Stock granted hereunder
may not be sold or offered for sale except pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), or in a
transaction which, in the opinion of legal counsel for the Company, is exempt
from the registration provisions of the Act. In connection with any underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Act, you agree that you shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer or agree to engage in any of the foregoing transactions with respect
to, any shares acquired under this Agreement (whether or not subject to
restrictions or risk of forfeiture at the time of such offering) without the
prior written consent of the Company and the Company’s underwriters. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred eighty
(180) days. In addition, if required by underwriters for the Company, you agree
to enter into a lock-up agreement with respect to any shares acquired under this
Agreement.

 

6.          Voting Rights; Dividends and Other Distributions. During the
Restriction Period and prior to any forfeiture of the Restricted Stock, the
Participant will, subject to the restrictions set forth in Section 2, have all
rights as a shareholder with respect to the shares of Restricted Stock which
then remain subject to such restrictions (including voting rights and the right
to receive dividends or other distributions the record date for which occurs
prior to the forfeiture of the Restricted Stock); provided, however, that if any
such dividends or distributions are paid in stock of the Company, such shares
shall be subject to the same restrictions and risk of forfeiture as the
Restricted Stock with respect to which they were paid.

 

7.          Tax Withholding.

 

(a)         No later than the date as of which an amount first becomes
includable in the Participant’s gross income for federal income tax purposes
with respect to the Restricted Stock, the Participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under this
Agreement and the Plan, including the obligation to release from custody the
Restricted Stock upon the expiration of the Restriction Period, shall be
conditional on the Participant making such payment or arrangements, and the
Company and any Affiliate shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Participant.

 

(b)        The Participant shall be permitted to satisfy the Company’s tax
withholding requirements by delivering shares of previously owned Common Stock
having a fair market value (as determined by the Committee) on the date income
is recognized by the Participant (the “Tax Date”) equal to the minimum amount
required to be withheld. If the number of shares of Common Stock determined
pursuant to the preceding sentence shall include a fractional share, the number
of shares delivered shall be reduced to the next lower whole number and the
Participant shall deliver to the Company cash in lieu of such fractional share,
in an amount equal to the Common Stock’s then fair market value as determined by
the Committee, or otherwise make arrangements satisfactory to the Company for
payment of such amount.

 

-3-

 

 

8.          No Right to Employment. It is fully understood that nothing
contained in this Agreement or the Plan shall be deemed to confer upon the
Participant any right to continue in the employ of the Company or any
subsidiary, nor to interfere in any way with the right of the Company or any
subsidiary to terminate the employment of the Participant at any time for any
reason.

 

9.          Interpretation by Committee. As a condition of the granting of the
Restricted Stock, the Participant agrees, for himself and his legal
representatives, that the Plan and this Agreement shall be subject to
discretionary interpretation by the Committee and that any interpretation by the
Committee of the terms of the Plan and this Agreement shall be final, binding
and conclusive on the Participant and his legal representatives in all respects
and shall not be subject to challenge or dispute by the Participant or his legal
representatives.

 

10.         Modification. Subject to the applicable provisions of the Plan, at
any time and from time to time the Committee may direct execution of an
instrument providing for the modification, extension or renewal of this
Agreement; provided, however, that no such modification, extension or renewal
shall (a) confer on the Participant any right or benefit which could not be
conferred on him by a grant of restricted shares of Common Stock under the Plan
at such time or (b) except to the extent the Committee determines that such
modification, extension or renewal is in the best interest of the Participant or
any other person(s) as may then have an interest in the Restricted Stock,
materially and adversely affect the value of the Restricted Stock without the
written consent of the Participant.

 

11.         Miscellaneous.

 

(a)          If the Company fails to enforce any provision of this Agreement at
any time, that failure will in no way constitute a waiver of such provision or
of any other provision hereof.

 

(b)          If any provision of this Agreement is held illegal, unenforceable
or invalid for any reason, such illegality, unenforceability or invalidity will
not affect the legality, enforceability or validity of the remaining provisions
of this Agreement, and the Agreement will be construed and enforced as if the
illegal, unenforceable or invalid provision had not been included in the
Agreement.

 

(c)          This Agreement will be binding on and inure to the benefit of the
Participant and the Participant’s heirs and personal representatives and to
benefit of the Company and its successors and legal representatives.

 

-4-

 

